Case 9:19-cv-80121-WM Document 70 Entered on FLSD Docket 10/03/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-80121-CIV-SMITH
BRUCE EXUM, JR., et al.,

Plaintiffs,
V.

NATIONAL TIRE AND BATTERY, et al.,

Defendants.
/

ORDER OF REFERENCE
THIS CAUSE is before the Court on the parties’ Consent to Proceed Before a United
States Magistrate Judge [DE 69], in which the parties have consented to have a Magistrate Judge
conduct all further proceedings in this matter, including trial and entry of a final judgment. Upon
consideration, it is hereby
ORDERED that this matter is hereby referred to United States Magistrate Judge
Matthewman for all further proceedings.

DONE and ORDERED in Fort Lauderdale, Florida, this 3rd day of October, 2019.

  

 

RODNEY SMIEH
UNITED STATES DISTRICT JUDGE

cc: All Counsel of Record
